Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a drive circuit connected to the detection circuit and the gate terminal of the second switching device, the drive circuit being configured to receive a drive signal, control magnitude of a current flowing to the gate terminal of the second switching device, to thereby charge a gate capacitance of the second switching device according to a detection result of the detection circuit, when the drive signal is at one logic level, and turn off the second switching device when the drive signal is at another logic level, wherein the drive circuit includes a switch for applying a ground voltage to the gate terminal of the second switching device, when the drive signal is at said another logic level.
In regard to Claim 5:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the detection circuit samples and holds a voltage corresponding to the load current at a first timing, and the drive circuit comprises a comparison circuit that compares a first voltage corresponding to the load current and a second voltage held by the detection circuit, a holding circuit that holds a comparison result of the comparison circuit at a second timing, a current generating circuit that generates a source current that increases when the comparison result indicates that the first voltage is greater than the second voltage, and decreases when the comparison result indicates that the 
In regard to Claim 9:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a drive circuit connected to the detection circuit and the gate terminal of the second switching device, the drive circuit being configured to receive a drive signal, control magnitude of a current flowing to the gate terminal of the second switching device, to thereby charge a gate capacitance of the second switching device according to a detection result of the detection circuit, when the drive signal is at one logic level, and turn off the second switching device when the drive signal is at another logic level, wherein the drive circuit includes a switch for applying a ground voltage to the gate terminal of the second switching device, when the drive signal is at said another logic level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896